[Cite as State v. Haislip, 2016-Ohio-5667.]



                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                              CLINTON COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :      CASE NO. CA2015-11-021

                                                    :            DECISION
  - vs -                                                           9/6/2016
                                                    :

DAYMON L. HAISLIP,                                  :

        Defendant-Appellant.                        :



      CRIMINAL APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                          Case No. CRI 2015-5167



Richard W. Moyer, Clinton County Prosecutor, 103 East Main Street, Wilmington, Ohio
45177, for plaintiff-appellee

Richard L. Federle, Jr., 820 Willow Bend Drive, Wilmington, Ohio 45177, for defendant-
appellant

Daymon L. Haislip, #A719851, Pickaway Correctional Institution, P.O. Box 209, Orient, Ohio
43146, defendant-appellant, pro se



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Clinton County Court of Common Pleas, and upon the brief filed by appellant's counsel and

the pro se brief of defendant-appellant, Daymon L. Haislip.
                                                                      Clinton CA2015-11-021

       {¶2}    Counsel for appellant has filed a brief with this court pursuant to Anders v.

California (1967), 386 U.S. 738, 87 S. Ct. 1396, which (1) indicates that a careful review of the

record from the proceedings below fails to disclose any errors by the trial court prejudicial to

the rights of appellant upon which an assignment of error may be predicated; (2) lists one

potential error "that might arguably support the appeal," Anders, at 744, 87 S. Ct. at 1400; (3)

requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶3}    Appellant has filed a pro se brief, raising assignments of error pertaining to

proximate cause, sufficiency of the evidence, ineffective assistance of counsel, the failure to

follow Crim.R. 11 and violation of his Fifth Amendment rights.

       {¶4}    We have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       M. POWELL, P.J., S. POWELL and RINGLAND, JJ., concur.




                                            -2-